DETAILED ACTION
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53 and 86 are under current consideration. 
Group A and species SEQ ID NO: 1 and the Formulation 2 of Table 1 have been elected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group A in the reply filed on 11/3/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 69, 70, 75, 76 and 78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s) and/or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/2021.
Claim Rejections - 35 USC § 112, para. 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 7, 18, 21, 27, 30, 37, 50 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the claims 1, 3, 4, 7, 18, 21, 27, 30, 37, 50 and 53, the phrase "optionally" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 7, line 1 appears to be missing the formula. See “wherein the CpG-ODN is of the formula: ,”. Note that SEQ ID NO: 1 is an elected species and for reasons of this action, the missing formula will be interpreted as that which fits the sequence set forth by SEQ ID NO: 1.
Appropriate correction is necessary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 18, 21, 27, 28, 30, 37, 40, 43, 50, 53 and 86 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foldvari (PGPUB 20080112915-see attached form 892), Rankin et al. (Antisense & Nucleic Acid Drug Development, 2001-see attached form 892), Moingeon (Human Vaccines & Immunotherapeutics, 2012-see attached form 892) and Kadajji (Polymers, 2011-see attached form 892).
The claims are directed to (in part): a composition comprising one or more immunostimulatory oligodeoxynucleotides complexed with nanoparticles comprising a gemini surfactant and a pharmaceutically acceptable mucoadhesive polymer and one or more pharmaceutically acceptable excipients; see instant claim 1.
Foldvari describes a delivery system for a biologically active agent comprising a gemini surfactant combined with the biologically active agent and pharmaceutically acceptable carriers for application to the mucosal membrane; see abstract and para. 8+. See para. 50 which discloses the use of gemini surfactant 12-3-12; see instant claims 
Foldvari does not explicitly express that the composition comprises one or more immunostimulatory ODN wherein the immunostimulatory ODN comprises a phosphorothioate backbone (see claims 1, 3, 7, 18 and 27 and elected species SEQ ID NO: 1 and Formulation 2 of Table 1, p. 22); that the composition comprises a mucoadhesive polymer, including PVP (MW 40,000) (see at least claims 1, 27, 28, 37 and 43) and that the composition further comprises an antigen (claim 53).
Rankin is cited for teaching that oligonucleotides comprising CpG motifs stimulate vertebrate immune cells and are being tested in human clinical trials for therapies for allergy; see abstract. See p. 334, col. 1, para. 1 for teaching that mucosal administration of CpG DNAs could inhibit allergic response. Table 1, p. 334 provides the ODN comprising the sequence set forth by instant SEQ ID NO: 1 which further 
Moingeon describes using different adjuvants for allergy vaccines, including CpGs; see whole document, including abstract and p. 1493, col. 1-2 and p. 1494, Table 1 for TLR ligands. The author teaches the use of mucoadhesive polymers for mucosal vaccination to enhance the duration of contact of the allergen with the mucosa; see p. 1496. Note that the allergen meets the limitation of an antigen of claim 53.
Kadajji reviews different water-soluble polymers for pharmaceutical applications; see whole document. See p. 1973+ for describing the use of PEG and p. 1976+ for describing the use of PVP. The author describes PVP as having a molecular weight of 40,000-360,000; see p. 1976. See Table 2, p. 1977 for providing that PVP can be used as an adhesive. The author also teaches that PVP have different MWs which are correlated to differential functional properties; for example, PVP having a MW of 25,000 to 90,000 provides harder granulates with good flowability; see p. 1977.
It would have been obvious for one of ordinary skill in the art at the time of the invention to incorporate a CpG ODN, including the CpG ODN taught by Rankin (instant SEQ ID NO: 1). One would have been motivated to do so for the advantage of inducing an immune response for treatments, including for allergies, and Rankin teaches that the ODN induces a strong and constant stimulatory effect.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use PVP as a mucoadhesive polymer in the method taught by Foldvari as taught by Kadajii. One would have been motivated to do so for the advantage of enhancing the duration of contact of an antigen, such as an allergen, with the mucosa. Further, one would have been motivated to use PVP of different MW, including PVP 40,000, for the advantage of optimizing the composition for mucosal vaccination, such as enhancing the duration of contact of the allergen with the mucosa.

It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the ratio of the gemini surfactant to the immunostimulatory ODNs in the composition taught by Foldvari; see para. 75. One would have been motivated to do so for the advantage of optimizing results, such as the dosage determined to be most beneficial to the patient being treated.
It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the concentrations of DPPC, gemini surfactant, PG or PEG and PVP of the composition. One would have been motivated to do so for the advantage of optimizing results, including optimizing the assembly and/or stability of the nanoparticle. 
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art teachings; for example, the sequence set forth by instant SEQ ID NO: 1 has been functionally characterized by the prior art; the use of PVP is a known mucoadhesive polymer; administration to the mucosa via a nebulizer is a known method of administration; and, modifying concentrations and ratios of a composition is commonly practiced in the art. 
The invention was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.